DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnum-4299061, alone.
Parnum discloses 1. A polishing/grinding (polishing and grinding are synonymous terms of abrading a workpiece with specific amounts of material being removed)  method comprising: rotating a workpiece 3;  5polishing the workpiece 3 by pressing the workpiece 3 with a pressing device 16 against a side surface of a polishing pad/wheel 18, and changing a rotational speed of the workpiece according to a rotational angle of the workpiece during polishing of the workpiece (Abstract, Summary). Parnum discloses using a ‘machine tool’ for ‘grinding, or forming cams.’-col 1, line 10.  A polishing pad is considered a machining tool and can be used to ‘form’ cams. Although Parnum’s tool of choice is a grinding wheel 18, it would have been obvious to one of ordinary skill to use any known machining tool, 
Parnum further discloses 2. The polishing method according to claim 1, wherein: the workpiece 3 has a linear portion 121/125 and a corner portion 122/124 constituting a periphery of the workpiece; and  15the rotational speed when the corner portion is being polished is lower than the rotational speed when the linear portion is being polished (Summary, col 1, lines 22-45,col 4, line 17-45.)  
3. The polishing method according to claim 1, further comprising:  20measuring the rotational angle of the workpiece by a rotary encoder 10.  
	Regarding claim 4, Parnum discloses grinding a plurality of workpiece but does not disclose grinding at the same time.  However, it would have been obvious to one of ordinary skill in the art at time invention was made to grind multiple workpieces simultaneously with wheel 18 by providing plural workpieces about the wheel periphery since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnum-4299061in view of Osaki-7985120.
Parnum discloses the claimed invention, as detailed above, but does not disclose supplying a polishing liquid from a polishing-liquid supply nozzle onto side of wheel and upstream of the workpiece.  However, Osaki teaches grinding a similar cylindrical workpiece by rotating and supplying cooling/lubricating liquid/oil from nozzle 70 at wheel upstream of workpiece. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Parnum with a machining liquid supply nozzle to supply liquid/oil, as taught by Osaki, in order to cool and lubricate the workpiece and wheel.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnum-4299061in view of Nakanishi-7066787.
Parnum discloses the claimed invention, as detailed above, but does not disclose monitoring the grinding/polishing state with a monitoring device  However, Nakanishi teaches monitoring a polished state of a workpiece to determine endpoint wherein the device monitors light (col 11, lines 50-60), and can use a CCD camera (col 24, lines 25-37) for capturing image and wherein determining the polishing end point comprises determining the polishing end point of the workpiece based on a change in a color of the workpiece monitored by the 25polished-state monitoring device . (col 24, lines 38-47) .
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Parnum with an end-point detection system, such as that detailed by Nakansihi, in order to efficiently achieve the exact polishing/grinding amount without over polishing thereby saving time and preventing errors.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnum-4299061in view of Nakao-8078306.
	Parnum discloses the claimed invention as detailed above but does not disclose determining a polishing end point of the workpiece based on a measured value of the electric current.  However, Nakao teaches monitoring a polished state of a workpiece to determine endpoint wherein the device monitors electric current of a motor that rotates the wheel/table. (Abstract/Summary/col 4, lines 12-25). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Parnum with an end-point detection system of monitoring motor current, such as that detailed by Nakao, in order to efficiently achieve the exact polishing/grinding amount without over polishing thereby saving time and preventing errors.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of pressing workpiece against an abrading device and monitoring the operation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






EM
February 26, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723